DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a final Office Action for application number 16/495,927 is in response to an amendment filed on 09/29/2021; the original application filed on 09/20/2019. Claims 1 and 4 are independent claims.
Response to Arguments
	Applicants’ arguments with respect to claims 1-4 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 4 are rejected under 35 U.S.C. 103 as being unpatentable over SHIMOJOU et al. (US 2018/0041904 A1) (herein Shimojou) in view of Wang et al. (US 2018/0176858 A1).


Regarding claims 1 and 4, a slice management device assigning a service using a virtual network to slices that are virtual networks generated on a network infrastructure, [a service allocation determination device that allocates, to a slice being a virtual network, a service using the virtual network, (Shimojou et al., Paragraph 6)], the slices being arranged in a plurality of stages of a communication path along which communication is performed between a terminal using the service and a service server providing the service, [Figure 1, Ref # slice 1, slice 2, slice 3], the slice management device comprising:
an information acquiring unit that acquires a slice setting request including a service requirement that is a requirement of a function or performance in a service provided using a plurality of network nodes implemented [The NFVI 60 is a network that is formed by physical resources (a group of nodes) that constitute a virtualized environment, (Shimojou et al., Paragraph 33)],  on the virtual network, [the device including a service request receiving means for receiving a service request containing service requirements being functional or performance requirements in a service to be provided using the virtual network, (Shimojou et al., Paragraphs 6 and 41)], 
a slice setting policy determining unit that determines a setting policy for setting slices which satisfy the service requirement as the slices of the plurality of stages on the basis of results of comparison of costs calculated in accordance with settings of the slices of the plurality of stages, [the allocation determination means may allocate a service to an existing slice when the attribute of the existing slice satisfies the service requirements and further a result of comparison between costs when allocating a service to the existing slice and costs when allocating a service to a new slice satisfies specified conditions, (Shimojou et al., Paragraphs 6 and 41)],
and a slice setting unit that performs a process relating to the settings of the slices in the plurality of stages on the basis of the setting policy determined by the slice setting policy determining unit, [which of an existing slice and a new slice a service is to be allocated to is determined based on the service requirements and the attribute of the existing slice, and it is thereby possible to allocate a service to a slice without wasteful use of resources, (Shimojou et al., Paragraph 8)],
SHIMOJOU et al. fails to explicitly teach that the settings of the slices of the plurality of stages correspond to the plurality of network nodes,
Wang et al. that figure 6 a slice selection and routing function 626 is defined to link the radio access bearer(s) of a UE 622 with the appropriate core network instance. Notable characteristics of the architecture of FIG. 6 may include that the RAN 624 appears as one RAT+PLMN to the UE 622, and that any association with a particular network instance is performed by network 620 internally, “wherein each data network represents a stage that corresponds to the number of network nodes” (Wang et al., Paragraphs 75-77), 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify SHIMOJOU et al. by including that the settings of the slices of the plurality of stages correspond to the plurality of network nodes, (Wang et al., Paragraphs 75-77), in order to create different network slices configured to address different wireless communication use cases and scenarios in a customized manner, (Wang et al., Paragraph 4).

Regarding claim 2, the slice management device according to claim 1, wherein, in a case in which the service requirement is satisfied, and the cost is lower in a case in which the service is assigned to an existing slice in any one of the plurality of stages than in a case in which a slice is newly generated, the slice setting policy determining unit uses the existing slice, [the allocation determination means may allocate a service to an existing slice when the attribute of the existing slice satisfies the service requirements and further a result of comparison between costs when allocating a service to the existing slice and costs when allocating a service to a new slice satisfies specified conditions, (Shimojou et al., Paragraph 10)].

Regarding claim 3, the slice management device according to claim 1, wherein, in a case in which the service requirement is satisfied, and the cost is lower in a case in which the service is assigned to an existing slice by extending resources of the existing slice in any one of the plurality of stages than in a case in which a slice is newly generated, the slice setting policy determining unit uses the existing slice by extending the resources of the existing slice, [when an attribute of an existing slice does not satisfy the service requirements, the allocation determination means may determine whether to extend resources of the existing slice and allocate a service to the existing slice or allocate a service to a new slice based on a result of comparison between costs when extending resources of the existing slice and costs when creating a new slice, (Shimojou et al., Paragraph 10)].




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have 

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478